Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiff a judgment of divorce on the ground of cruel and inhuman treatment. Although the court should have stated "the facts it deems essential” (CPLR 4213 [b]), reversal is not required because *1050the record on appeal is complete and permits this court to make the proper findings (see, Katzenstein v Katzenstein, 90 AD2d 533, 534; Schwartz v Schwartz, 52 AD2d 874; Keklak v Keklak, 49 AD2d 926). The testimony established that defendant physically and verbally abused and threatened plaintiff and that defendant was involved in an extramarital relationship during the marriage (see, Pfeil v Pfeil, 100 AD2d 725; Barry v Barry, 93 AD2d 797; McPherson v McPherson, 53 AD2d 791). Corroboration of plaintiff’s testimony was not required (see, Borg v Borg, 107 AD2d 777, 778, lv denied 65 NY2d 606; D’Amato v D'Amato, 96 AD2d 849). (Appeal from Judgment of Supreme Court, Kings County, Rigler, J.—Divorce.) Present—Denman, J. P., Green, Balio, Davis and Lowery, JJ.